DETAILED ACTION

The following is a non-final office action is response to communications received on 08/05/2019.  Claims 1-10 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cavity axis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There are both first and second cavities that precede the “the cavity axis” and it is unclear which one is being referenced.  Further, the claimed “cavity axis” of line 12 is indefinite as it is unclear if it is in regards 
 Claim 2 recites the limitation "the insert" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.  There are both first and second inserts that precede the “the insert” and it is unclear which one is being referenced.  
Claim 2 recites the limitation "the center" in line 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 5,358,526) in view of Walch et al. (US 6,626,946).  Please refer to the annotated figure below in consideration of the following rejection:


    PNG
    media_image1.png
    890
    661
    media_image1.png
    Greyscale

Regarding Claim 1, as best understood (see 112 rejections), Tornier discloses the invention substantially as claimed.  Tornier teaches a humeral head implant system (Fig 1), comprising: a head component (3) including a first spherical articulating surface (30) configured to articulate in a shoulder cavity, a second bottom surface (31) extending from a rim of the first spherical articulating surface, a first cavity (32) extending into the head component from the second bottom surface, and a second cavity (33) extending into the head component from the first cavity, the head component 
a base component (10) defining a slot (between 14a & 14b) extending into the base component (Col 3: lines 29-33), the slot including a slot surface and a slot cavity (14d) extending further into the base component than the slot surface (Figs 1 & 2);
a first insert (2) component sized to be received within the second cavity (33) of the head component (Col 3: lines 46-52), the first insert defining a third cavity (23) having an insert axis configured to be spaced from the first cavity axis when the first insert component is received within the second cavity (Fig 1); and 
a second insert (4) component including a first region (shown) sized to be received in the third cavity of the first insert component and a second region (shown) sized to be received within the slot cavity of the base component (Fig 1).
However, Tornier does not disclose wherein the third cavity’s axis is parallel to the first axis.  
Walch teaches a shoulder prosthesis in the same field of endeavor.  Said prosthesis comprising a set of prosthetic stems (10) with adjacent bearing (12) and base (20) surfaces (Fig 1).  Said set of stems comprising various angular offsets (indicated by angle alpha) to provide the surgeon with the intraoperative flexibility to properly size and orient the prosthesis within the shoulder (Col 3: lines 18-33).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Tornier’s bearing face (14) and base (at 31) to be parallel, as taught by Walch, in order to provide a modular set of prosthesis to provide the surgeon with the intraoperative flexibility to properly size and 
Regarding Claim 2, the combination teaches wherein the head component is capable of being rotated (prior to implantation) about the cavity axis relative to the insert component to adjust a position of the center relative to the insert component.  
Regarding Claim 4, as set forth supra, the combination discloses the invention substantially as claimed.  Further, Tornier teaches wherein the first insert component (2) is configured to form a Morse taper (Col 3: lines 33-62) with the second cavity (33).  
However, the combination does not disclose wherein the first region of the second insert component is configured to form a Morse taper with the third cavity.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further construct the mating element between the first region of the second implant and the third cavity as a Morse taper, as taught by Tornier.  Morse style fittings are very common in the art and are often used, as taught in Tornier, to adjoin adjacent prosthetic components.  As Tornier’s first and second inserts are designed to be attached/secured together, providing that securement via a Morse taper would be an obvious choice to one of ordinary skill.  Further, providing a Morse tapered attachment would require a mere change in shape, generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al.
Regarding Claim 8, the combination teaches wherein the slot includes at least one ramp (shown) feature extending from an edge of the slot to the slot cavity (14d). 
Regarding Claim 9, the combination teaches wherein a perimeter of the second region (at the most distal tapered surface) of the second insert (4) component is less than a perimeter of the first region (along the widest diameter region distal to the proximal tapered surface) of the second insert component (4).
Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 5,358,526) in view of Walch et al. (US 6,626,946) and in further view of Ries et al. (US 9,381,086).
Regarding Claims 6 & 7, as set forth supra, the combination discloses the invention substantially as claimed.  Further, Tornier teaches wherein the base component includes an extension (10) extending from an opposite side of the base as the slot and a leg (13) extending radially from the extension.  However, the combination does not disclose wherein there is a plurality of legs extending radially from the extension; wherein the plurality of legs includes a first leg extending a first length from the extension, and two legs extending a second length from the extension, the second length greater than the first length.
Ries teaches a humeral stem with a plurality of fins 1100, 1110 & 1120 (i.e., legs) extending from the stem (i.e., extension) in the same field of endeavor.  Said legs are configured to aid in stabilization, prevent subsidence, and resist rotation (Col 9: line 62 – Col 10: line 11).  Said legs comprise a first leg (1110 or 1120) extending a first length from the extension, and two legs (1100 on either side of 1000) extending a second length from the extension, the second length greater than the first length (Figs 15-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fins/legs of Ries on the humeral stem of Tornier in order to aid in stabilization, prevent subsidence, and resist rotation of the device following implantation.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 5,358,526) in view of Walch et al. (US 6,626,946) and in further view of Wiley et al. (US 7,854,768).
Regarding Claim 5, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein the head component is sized to fit into an implant site targeted for total shoulder arthroplasty.
Wiley teaches a total arthroplasty shoulder system in the same field of endeavor.  Said system comprises humeral and glenoid components that allow for the replacement of both articulating surfaces of the shoulder joint following disease or trauma in an effort to best replicated the natural anatomy of the shoulder (Col 5: lines 58-67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the humeral head component of the combination to fit into an implant site designed for a TSA to allow for the use of the humeral device in conjunction with an artificial glenoid following degradation of the shoulder joint.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A DUKERT/Primary Examiner, Art Unit 3774